In re Williams, David; — Plaintiff(s); applying for supervisory and/or remedial writ; Parish of East Baton Rouge, 19th Judicial District Court, Div. “F”, Nos. 373,882, 381,-183; to the Court of Appeal, First Circuit, Nos. KW94 0890, 92KW 1142.
Granted. This matter is remanded to the First Circuit Court of Appeal for its review of the May 19, 1993 judgment of the district court in 372,882 M and 381-183 F. Williams has properly raised a criminal post-conviction habeas corpus claim which is subject to review under the supervisory jurisdiction of the Court of Appeal. La. Const, art. V, Section 10(A).
DENNIS, J., not on panel.